Title: To James Madison from William C. C. Claiborne (Abstract), 4 May 1805
From: Claiborne, William C. C.
To: Madison, James


4 May 1805, New Orleans. “On this Evening the Legislative Council was prorouged [sic] to the 20th. of June; They have passed many Laws which I trust will prove promotive of the general good; lest however some material defects should be discovered, I thought it best for the Council again to be in Session, previous to their power expiring. The Acts of the Legislature are now in the Press, and copies thereof shall be forwarded to you in a few weeks.

“The Agents Messrs. Sauvé, Detrahan and Derbigny are preparing for Publication a Pamphlet, in which I fear much will be said, which may tend to agitate and divide the Public Mind. I have seen Messrs Sauvé and Derbigny, and find the latter greatly disappointed and dissatisfied. He considers the Treaty as violated, and Supposes that the Government was uncandid to the Agents, and unjust to the Louisianians: He however expressed a hope, that his fellow Citizens would be contented under the new order of things, and avowed his intention to be reconciled to the Constitution which Congress had prescribed. I nevertheless fear, that in the Pamphlet preparing by the Agents some imprudent observations may be introduced.
“For my own part, I am still convinced that an early introduction of the entire representative System into Louisiana would be a Hazardous experiment, and I seriously doubt, whether the second grade of Territorial Government will be conducted with discretion!”
Adds in a postscript: “I enclose you a Copy of a short address I made the Council in prorogu’ing them.”
